Title: To George Washington from Brigadier General Charles Scott, 16 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [Westchester County, N.Y.]Sept. 16th 1778 11 oClock [a.m.]
          
          
          My last messenger to Colo. Gist is just Returnd, and Brings the inclosd note from Majr Tallmadge. I believe the enemy murst be Gon in and what Can keep Gist I cant conseive. I have order’d my Corps to halt Short of Chatterton hill unt[i]ll Gist arr[i]ves. I have Thrown Majr Lee with his Corps on the East Side of the Brunx with orders to Patroll To New Rotchel and East Chester Indeed I have Patrolls on every road and By way Leading to the enemy. I am Your Excellencys Obt Servt
          
            Chs Scott
          
        